 


113 HR 2711 RH: Citizen Empowerment Act
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 132
113th CONGRESS 1st Session 
H. R. 2711
[Report No. 113–184, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2013 
Ms. Jenkins (for herself and Mr. Brady of Texas) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

July 30, 2013
Additional sponsors: Mr. Womack, Mr. Roskam, Mr. Long, and Mr. Reed


July 30, 2013
Reported from the Committee on Oversight and Government Reform with an amendment
Strike out all after the enacting clause and insert the part printed in italic 


July 30, 2013
The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
For text of introduced bill, see copy of bill as introduced on July 17, 2013




A BILL 
To amend title 5, United States Code, to establish certain procedures for conducting in-person or telephonic interactions by Executive branch employees with individuals, and for other purposes. 
 

1.Short titleThis Act may be cited as the Citizen Empowerment Act.
2.Amendments
(a)In generalPart III of title 5, United States Code, is amended by inserting after chapter 79, the following: 

79AServices to members of the public

Sec.
7921. Procedure for in-person and telephonic interactions conducted by Executive Branch employees.
7921.Procedure for in-person and telephonic interactions conducted by Executive Branch employees
(a)PurposeThe purpose of this section is to ensure that individuals have the right to record in-person and telephonic interactions with Executive agency employees and to ensure that individuals who are the target of enforcement actions conducted by Executive agency employees are notified of such right.
(b)DefinitionsFor purposes of this section—
(1)the term telephonic means by telephone or other similar electronic device; and
(2)the term employee means an employee of an Executive agency.
(c)Consent of Executive agency employeesParticipation by an employee, acting in an official capacity, in an in-person or telephonic interaction shall constitute consent by the employee to a recording of that interaction by any participant in the interaction.
(d)Notice of rights when Federal employees engaged in certain actionsA notice of an individual’s right to record conversations with employees shall be included in any written material provided by an Executive agency to the individual concerning an audit, investigation, inspection, or enforcement action that could result in the imposition of a fine, forfeiture of property, civil monetary penalty, or criminal penalty against, or the collection of an unpaid tax, fine, or penalty from, such individual or a business owned or operated by such individual.
(e)Official representativeAny person who is permitted to represent before an Executive agency an individual under this section shall receive the same notice as required under subsection (d) with respect to such individual.
(f)No cause of actionThis section does not create any express or implied private right of action.
(g)Disciplinary actionAn employee who violates this section shall be subject to appropriate disciplinary action in accordance with otherwise applicable provisions of law.
(h)Public information concerning right to record
(1)Posting on agency Web sitesWithin 180 days after the date of the enactment of this Act, each Executive agency shall post prominently on its Web site information explaining the right of individuals to record interactions with employees.
(2)OMB guidanceWithin 90 days after the date of the enactment of this Act, the Office of Management and Budget shall issue guidance to Executive agencies concerning implementation of paragraph (1)..
(b)Clerical AmendmentThe analysis for part III of title 5, United States Code, is amended by inserting after the item relating to chapter 79 the following: 


79A.Services to members of the public7921.
 

July 30, 2013
Reported from the Committee on Oversight and Government Reform with an amendment
July 30, 2013
The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
